 In the Matter of HILLSIDE FLUORSPAR MINES(KEYSTONE MINES)andDISTRICT 50, UNITED MINE WORKERS OFAMERICACase No. R-4361.-Decided October 31, 1942Jurisdiction:fluorspar mining industry.Investigation and Certification of Representatives:existence of question. re-fdsal to accord petitioner recognition; election necessary.Unit Appropriatefor CollectiveBargaining:production and maintenance em-ployees at one of the Company's operations, excluding snpehvisory and clericalemployees and truck drivers; agreement as to.Mr. John A.Moore,of Marion,Ky., for the Company.Mr. David Hunter,of Marion,Ky., for the Union.Miss Viola James,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by District 50, United Mine Workers ofAmerica, herein called the Union, alleging,that a question affectingcommerce had arisen concerning the representation of employees ofHillsideFluorspar -Mines (Keystone Mines),1Marion,Kentucky,herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before RobertD. Malarney, Trial Examiner. Said hearing was held at Marion,Kentucky, on October 8, 1942.The Company and the Union ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes'the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYHillside Fluorspar Mines, an Illinois corporation with its homeoffice in Chicago, owns among its properties the Keystone Mines,2IThe petition was amended at the hearing to correct the name of the Company from"Hillside Fluorspar Co." to "Hillside Fluorspar Mines (Keystone Mines)."2 The Keystone Mines employees,numbering approximately 90 persons,are the only em-ployees involved herein45 N. L. It. B, No. 440295 296DECISIONS OF NATIONAL LABOR RELATIONS, BOARDatMarion, Kentucky.At this operation the Company is engagedih the mining of fluorspar, and during the last year has producednot less than 10,000 tons of fluorspar, all of ' which has moved ininterstate commerce.The Company concedes, and we find, that itis engaged in commerce within the meaning of the National LaborRelations Act.H. THE ORGANIZATION INVOLVEDDistrict 50, United Mine Workers of America, is a labor organiza-tion admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn July 25, 1942, the Union by letter requested recognition as thebargaining agent of the Company's employees.The Company re-fused the request.The Regional Director's statement, introduced into evidence at the,hearing,. indicates that the Union represents a substantial number ofemployees in the unit hereinafter found to be appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties agree, and we find, that all production and maintenanceemployees at the Keystone Mines, excluding supervisory and clericalemployees and truck drivers,4 constitute a unit appropriate for. thepurposes of collective bargaining, within the meaning of Section 9(b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-3The Regional Director reported that the Union submitted 32 applications for member-ship cards, dated from October 1941 to September 1942, with 1 undated ; that all thecards appeared to bear genuine original. signatuies ; and that all the signatures are thenames of persons on the Company's pay roll of August 15, 1942, which lists 90 persons inthe unit of production and maintenance employees_The Company objected to the admission'of the Regional Director's statement, apparentlyon the ground that the statement did not shoed that the Union had submited cards for atleast 51 percent of the Company's employees in the alleged appropriate unit, whereas theUnion had alleged in its petition that it represented over 51 percent of the Company'semployees.The objection is without meritSeeMatter of Atlas Powder Company, ZaponDivision,andLocal12083,National Council of Gas, Coke & Chemical Workers,43 N. L.R. B 757s There are approximately 90 production and maintenance employees at the KeystoneMines.An employee of the Company, called as a witness for the Board, testified that ofthis number there are only 1 clerical and 2 supervisory employees and no truck drivers. HILLSIDE FLUORSPAR MINES (KEYSTONE MINES)297ployees in the appropriate unit, who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set, forth in theDirection.IDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it "isherebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purpose of collective bargainingwith Hillside Fluorspar Mines( Keystone Mines), Marion, Kentucky,an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Direction;under the direction and supervision of the Regional Director forthe Eleventh Region, acting in this matter as agent for the NationalLabor Relations, Board, and subject to Article III, Section 10, ofsaid Rules and Regulations, among the employees in the unit foundappropriate in Section IV, above, who were employed during thepay-roll period immediately preceding the date of this Direction, in-cluding any such employees who did not work during said pay-rollperiod because they were ill or on vacation or in the active militaryservice or training of the United States, or temporarily laid off, butexcluding any who have since quit 'or been discharged for cause, todetermine whether or not they desire to be represented by UnitedMine Workers of America, District 50, for the purposes of collectivebargaining.